DETAILED ACTION
In view of the Appeal Brief filed on 16 December 2021, PROSECUTION IS HEREBY REOPENED. New rejections set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/Manish S Shah/Primary Examiner (Acting SPE), 
Art Unit 2853                        
                                                                                                                                                                                


Response to Arguments
Applicant’s arguments filed 16 December 2021 with respect to claims 1-24 and 27-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claim 27 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Regarding claim 27, the computer readable medium covers non-statutory subject matter propagating signals per se in view of ordinary and customary meaning of computer readable media, particularly when the specification is silent. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed Cir. 2007). A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under §101 by adding the limitation "non-transitory" to the claim.
Claims 1-24 and 27-31 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to abstract ideas without significantly more. The claims recite mathematical concepts and mental processes, and fail to integrate the abstract ideas into a practical application, or to recite additional elements that are sufficient to amount to significantly more than the judicial exception, as set forth below.

Step 1
Step 1 of the 2019 PEG asks whether the claim is to a process, machine, manufacture, or composition of matter.
Claims 1-10, 21-24, and 28-31 are directed to an apparatus.
Claims 11-20 are directed to a method.
Claim 27 is not directed to one of the four statutory classes of subject, and is ineligible for that reason, as set forth above. To expedite prosecution, claim 27 will be treated as if it were drafted to recite statutory subject matter of a non-transitory computer-readable storage medium containing computer-readable instructions that, when read and executed by the computer, cause the computer to do the computer things contained in the instructions.
Step 2A Prong One
Step 2A Prong One of the 2019 PEG analysis asks whether the claim recites an abstract idea, law of nature, or natural phenomenon.
The examiner has identified the following judicial exceptions in the claims:
Claim 1 recites:
receive signaling containing information about an acoustic noise profile that is measured and generated by a slurry flowing in a part of a cyclone and hitting a probe mounted or arranged inside the part of the cyclone; and
determine corresponding signaling containing information about the status of the part of the cyclone by correlating statistical fluctuations in the acoustic noise profile measured and generated of the slurry hitting the probe in real time, based upon the signaling received.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components that 
Claims 2-10, 28, and 29 each recite at least all of the judicial exceptions of claim 1, and therefore also recite limitations that fall into the mathematical concept and/or mental process groups of abstract ideas. Additionally, each of claims 2-8 recite nothing more than additional abstract ideas of mathematical concepts and/or mental processes, either in the form of additional processing by the processor, and/or additional information about the abstract data receiving step.
Applicant should note, that with respect to the limitations regarding the data recited in claims 1, including the received, processed, and resulting data, these limitations appear to represent an intended use of the apparatus, and, as such are not capable of patentably distinguishing the apparatus over the prior art, as set forth in MPEP § 2114. Additionally, the examiner interprets any limitations regarding the structure of a cyclone to also be an intended use of the apparatus, because the apparatus of claim 1 is only directed toward a signal processor or signal processing module configured to perform a particular method of data analysis on whatever data the signal processor or signal processing module receives. 
Claim 11 recites:
receiving signaling containing information about an acoustic noise profile that is measured and generated by a slurry flowing in a part of a cyclone and hitting a probe mounted or arranged inside the part of the cyclone; and
determining corresponding signaling containing information about the status of the part of the cyclone by correlating statistical fluctuations in the acoustic noise profile measured and generated of the slurry hitting the probe in real time based upon the signaling received.
These claim limitations recite abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components. Thus, claim 11 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claims 12-20 each recite at least all of the judicial exceptions of claim 11, and therefore also recite limitations that fall into the mathematical concept and mental process groups of abstract ideas. Additionally, each of claims 12-18 recite nothing more than additional abstract ideas of mathematical concepts and/or mental processes, either in the form of additional processing by the processor, and/or additional information about the abstract data receiving step.
Applicant should note, with respect to the limitations regarding the data recited in claim 11, that because the method merely recites “receiving… signaling containing information,” and not any particular structure or steps for obtaining the received information, the examiner, under a broad, reasonable interpretation of the claims, does not consider any details about the abstract signaling containing information to be anything other than part of the abstract step of receiving.
Claim 21 recites:
receive signaling containing information about an acoustic noise profile that is directly measured and generated by a slurry flowing in an apex of a cyclone and hitting a probe mounted or arranged inside the apex of the cyclone;
determine corresponding signaling containing information about the diameter of the apex of the cyclone by correlating statistical fluctuations in the acoustic noise profile measured and generated of the slurry hitting the probe in real time, based upon the signaling received.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper. Thus, claim 21 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claims 22-24 each recite at least all of the judicial exceptions of claim 21, and therefore also recite limitations that fall into the mathematical concept and/or mental process groups of abstract ideas. Additionally, each of claims 22-24 recite nothing more than additional abstract ideas of mathematical concepts and/or mental processes, either in the form of additional processing by the processor, and/or additional information about the abstract data receiving step.

Claim 27 recites:
perform the steps of claim 11.
As shown above, the steps of claim 11 are abstract data receiving and processing steps performed on a generic computer. Therefore, those claim limitations of claim 11 as performed by a computer executing the computer-readable, computer-executable components stored on a non-transitory computer-readable medium that instruct a computer to perform the steps of claim 11 in claim 27 remain abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper, but for the recitation of generic computer components. Thus, claim 27 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 30 recites:
receiving the signaling; and
provide corresponding signaling containing information about wear or damage of the overflow pipe by correlating statistical fluctuations in the acoustic noise profile measured and generated of he slurry hitting the probe in real time, based upon the signaling received.
These claim limitations are abstract ideas of mathematical concepts, and/or mental processes that, under the broadest reasonable interpretation, cover performance of the limitations in the mind, and/or with pen or paper. Thus, claim 30 recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas.
Claim 31 recites at least all of the judicial exceptions of claim 30, and therefore also recites limitations that fall into the mathematical concept and/or mental process groups of abstract ideas. Additionally, claim 31 recites nothing more than additional abstract ideas of mathematical concepts and/or mental processes, either in the form of additional processing by the processor, and/or additional information about the abstract data receiving step.
Step 2A Prong Two
Step 2A Prong Two of the 2019 PEG analysis asks whether a claim recites additional elements that integrate the judicial exception into a practical application.
Claim 1 recites the additional elements of:
a signal processor or signal processing module configured to do signal processing things.
The signal processor or signal processing module represents nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional elements of a signal processor or signal processing module do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and claim 1 is directed to the judicial exceptions.
Claims 2-8 each contain all of the limitations of claim 1, including the judicial exceptions of claim 1, and the additional elements of claim 1 that fail to integrate the abstract idea into a practical application. None of claims 2-8 recite additional elements beyond those recited in claim 
Claim 9 recites the additional element of:
wherein the apparatus comprises the probe.
The probe represents insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions, and is recited at a high level of generality.
Whether considered individually or in combination, the additional elements of claim 9 do not integrate the recited judicial exceptions into a practical application, and claim 9 is directed to the judicial exceptions.
Claim 10 recites the additional element of:
wherein the probe is a particle size tracking probe mounted or arranged inside the part of the cyclone.
The probe represents insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions, and is recited at a high level of generality.
Whether considered individually or in combination, the additional elements of claim 10 do not integrate the recited judicial exceptions into a practical application, and claim 10 is directed to the judicial exceptions.
Claim 28 recites the additional element of:
wherein the probe is a particle size tracking probe mounted or arranged inside the part of the cyclone.
The probe represents insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions, and is recited at a high level of generality.
Whether considered individually or in combination, the additional elements of claim 28 do not integrate the recited judicial exceptions into a practical application, and claim 28 is directed to the judicial exceptions.
Claim 29 recites the additional element of:

The probe represents insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions, and/or an attempt to generally link the abstract ideas to the technological environment of a cyclone with an overflow pipe.
Whether considered individually or in combination, the additional elements of claim 29 do not integrate the recited judicial exceptions into a practical application, and claim 29 is directed to the judicial exceptions.
Claim 11 recites the additional elements of:
a signal processor or signal processing module performing signal processing things.
The signal processor or signal processing module represent nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional elements of a signal processor or signal processing module do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and claim 11 is directed to the judicial exceptions.
Claims 12-18 
Claim 19 recites the additional element of:
wherein the method further comprises configuring the probe to provide the signaling to the signal processor or signal processing module.
The probe represents insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions, and is recited at a high level of generality.
Whether considered individually or in combination, the additional elements of claim 19 do not integrate the recited judicial exceptions into a practical application, and claim 19 is directed to the judicial exceptions.
Claim 20 recites the additional element of:
wherein the probe is a particle size tracking probe.
The probe represents insignificant extra-solution activity of data gathering that is necessary for use of the recited judicial exceptions, and is recited at a high level of generality.
Whether considered individually or in combination, the additional elements of claim 20 do not integrate the recited judicial exceptions into a practical application, and claim 20 is directed to the judicial exceptions.
Claim 21 recites the additional elements of:
a signal processor or signal processing module configured to do signal processing things.
The signal processor or signal processing module represent nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional elements of a signal processor or signal processing module do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.

Claims 22-24 each contain all of the limitations of claim 21, including the judicial exceptions of claim 21, and the additional elements of claim 21 that fail to integrate the abstract idea into a practical application. None of claims 22-24 recite additional elements beyond those recited in claim 21 that would integrate the judicial exceptions into a practical application, and therefore claims 22-24 are also directed to the judicial exception of abstract ideas.
Claim 27 recites the additional elements of:
a computer readable storage medium and a computer that follows the instructions on the computer-readable storage medium to cause the computer to do computer things.
The computer readable medium and computer represent nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional elements of a computer readable medium and computer do not integrate the abstract idea into a practical application, because it does not impose any meaningful limits on practicing the abstract idea.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and claim 27 is directed to the judicial exceptions.
Claim 30 recites the additional elements of:
a cyclone having an overflow pipe configured to provide a slurry; and

The cyclone and probe mounted in the cyclone represent insignificant extra-solution activity of data gathering that are necessary for use of the recited judicial exceptions, and is recited at a high level of generality, and an attempt to generally link the abstract ideas to the technological environment of a cyclone having an overflow pipe.
Claim 30 also recites the additional element of:
a signal processor or signal processing module configured to do signal processing things.
The signal processor or signal processing module represent nothing more than a generic computer performing generic computer functions to implement the abstract ideas on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Accordingly, the additional elements of a signal processor or signal processing module do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.
Whether considered individually or in combination, these additional elements do not integrate the recited judicial exceptions into a practical application, and claim 30 is directed to the judicial exceptions.
Claim 31 contains all of the limitations of claim 30, including the judicial exceptions of claim 30, and the additional elements of claim 30 that fail to integrate the abstract idea into a practical application. Claim 31 does not recite additional elements beyond those recited in claim 30 that would integrate the judicial exceptions into a practical application, and therefore claim 31 are also directed to the judicial exception of abstract ideas.
Step 2B
Step 2B of the 2019 PEG analysis asks whether the claim provide an inventive concept, i.e., does the claim recite additional element(s) or a combination of elements that amount to significantly more than the judicial exception in the claim?
Regarding claims 1-8, as discussed with respect to Step 2A Prong Two, the additional elements of a signal processor or signal processing module amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claims 1-8, and claims 1-8 are therefore ineligible as being directed to judicial exceptions of abstract ideas.
Regarding claims 9 and 10, as discussed with respect to Step 2A Prong Two, the additional elements of a signal processor or signal processing module amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The probe and/or probe mounted measurement device represent mere data gathering that is recited at a high level of generality, and is also well-understood, routine, and conventional, as 
For these reasons, there are no inventive concepts in claims 9 and 10, and claims 9 and 10 are therefore ineligible as being directed to judicial exceptions of abstract ideas.
Regarding claims 28 and 29, as discussed with respect to Step 2A Prong Two, the additional elements of a signal processor or signal processing module amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The cyclone having a part or an overflow pipe represent mere data gathering that is recited at a high level of generality, and/or an attempt to generally link the abstract ideas to the technological environment of a cyclone with an overflow pipe, and are also well-understood, routine, and conventional, as disclosed by Applicant (“As one skilled in the art would appreciated, this CYCLONEtrac™ {article Size Tracking (PST) Probe like element 128a was developed by the assignee of the present invention and is known in the art,” p. 25, lines 21-23; “The cyclone or hydrocyclone, e.g., like elements 20, 30 in Figure 3, are known in the art,” p. 26, lines 23-24). These additional elements therefore remain insignificant extra-solution activity and/or attempts to generally link the abstract ideas to the technological environment of a cyclone even upon 
For these reasons, there are no inventive concepts in claims 28 and 29, and claims 28 and 29 are therefore ineligible as being directed to judicial exceptions of abstract ideas.
Regarding claims 11-18, as discussed with respect to Step 2A Prong Two, the additional elements of a signal processor or signal processing module amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claims 11-18, and claims 11-18 are therefore ineligible as being directed to judicial exceptions of abstract ideas.
Regarding claims 19 and 20, as discussed with respect to Step 2A Prong Two, the additional elements of a signal processor or signal processing module amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The probe and/or probe configured to provide data represent mere data gathering that is recited at a high level of generality, and is also well-understood, routine, and conventional, as 
For these reasons, there are no inventive concepts in claims 19 and 20, and claims 19 and 20 are therefore ineligible as being directed to judicial exceptions of abstract ideas.
Regarding claims 21-24, as discussed with respect to Step 2A Prong Two, the additional elements of a signal processor or signal processing module amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claims 21-24, and claims 21-24 are therefore ineligible as being directed to judicial exceptions of abstract ideas.
Regarding claim 27, as discussed with respect to Step 2A Prong Two, the additional elements of a computer and computer-readable medium amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical 
Even when considered in combination, these additional elements represent mere instructions to apply an exception and insignificant extra-solution activity, which do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
For these reasons, there are no inventive concepts in claim 27, and claim 27 is therefore ineligible as being directed to judicial exceptions of abstract ideas.
Regarding claims 30 and 31, as discussed with respect to Step 2A Prong Two, the additional elements of a signal processor or signal processing module amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies in Step 2B, i.e., mere instructions to apply an exception using a generic computer component and insignificant extra-solution activities of data gathering cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The cyclone having a part or an overflow pipe and probe mounted in the cyclone represent mere data gathering that is recited at a high level of generality, and/or an attempt to generally link the abstract ideas to the technological environment of a cyclone with an overflow pipe, and are also well-understood, routine, and conventional, as disclosed by Applicant (“As one skilled in the art would appreciated, this CYCLONEtrac™ {article Size Tracking (PST) Probe like element 128a was developed by the assignee of the present invention and is known in the art,” p. 25, lines 21-23; “The cyclone or hydrocyclone, e.g., like elements 20, 30 in Figure 3, are known in the art,” p. 26, lines 23-24). These additional elements therefore remain insignificant extra-solution activity and/or attempts to generally link the abstract ideas to the technological environment of a cyclone even upon reconsideration, and do not provide an inventive concept that makes the claims amount to significantly more than the abstract ideas.
claims 30 and 31 are therefore ineligible as being directed to judicial exceptions of abstract ideas.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-24 and 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (hereinafter AAPA) in view of Coghill, US 7,213,475 B2 .
Regarding claim 1:
AAPA teaches apparatus comprising: receive signaling containing information about an acoustic noise profile that is measured and generated by a slurry flowing in a part of a cyclone and hitting a probe mounted or arranged inside the part of the cyclone (cyclone 20, Fig. 3; “probe 128a is known in the art, and may take the form of a CYCLONEtrac ™ PST probe,” p. 18, lines 13-15; “provide signaling… containing information about the acoustic noise profile that is directly measured and generated by the slurry hitting the probe,” p. 18, lines 17-19); and
determine corresponding signaling containing information about the status of the part of the cyclone (signal processor/processor control module 14, Fig. 3: “The signal processor or processor control module 14 may also send to or receive from one or more signals with a control room computer 50 (see FIG. 3A),” p. 5, lines 1-2).
AAPA also teaches that knowledge of the particle size is critical in evaluating performance of a hydrocyclone (“In many industrial processes the sorting, or classification, of product by size is critical to overall process performance,” p. 2, lines 12-13) with no moving parts (“With no moving parts, the hydrocyclone relies heavily on its internal dimensions and geometry to achieve the desired classification,” p. 8, line 5).
AAPA does not teach determine corresponding signaling containing information about the status of the part of the cyclone by correlating statistical fluctuations in the acoustic noise profile measured and generated of the slurry hitting the probe in real time, based upon the signaling received.
Coghill teaches a sensor (10, Fig. 1) that generates an acoustic noise profile that results from particles of various size hitting the sensor (“An acoustic sensor to monitor acoustic signals 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify AAPA to use the signal processor and processing algorithms of Coghill to help determine particle sizes by analyzing the peak height distribution of an acoustic profile, because Coghill teaches that this is advantageous for determining particle size based upon acoustic signals generated by particles hitting a probe, and because AAPA teaches that it is advantageous to know particle sizes in a cyclone, to determine whether the cyclone is performing properly, thereby resulting in determine corresponding signaling containing information about the status of the part of the cyclone by correlating statistical fluctuations in the acoustic noise profile measured and generated of the slurry hitting the probe in real time, based upon the signaling received.
Regarding claim 2, the combination of AAPA and Coghill renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and Coghill also renders obvious wherein the signal processor or signal processing module is configured to 
Regarding claim 3, the combination of AAPA and Coghill renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and Coghill also renders obvious wherein the part of the cyclone is an apex of the cyclone, and the corresponding signaling contains information about the status of the apex of the cyclone (This limitation merely refers to an intended use of the signal processor apparatus, and is not capable of patentably distinguishing the apparatus over an otherwise structurally identical signal processor, as set forth in MPEP § 2114(II). Nevertheless, AAPA teaches sensor 28 on the apex of cyclone 20, Fig. 3, and “As the cyclone apex wears over time and becomes larger, there is an increase in the fraction of material reporting to the underflow,” p. 8, lines 1-2).
Regarding claim 4, the combination of AAPA and Coghill renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and Coghill also renders obvious wherein the acoustic noise profile indicates the status of the part of the 
Regarding claim 5, the combination of AAPA and Coghill renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and Coghill also renders obvious wherein the signal processor or signal processing module is configured to determine the status of the part of the cyclone based upon the fact that the statistical fluctuations in the acoustic noise profile of a worn or damaged part of the cyclone have higher or less stable statistical fluctuations in probe measurements, and corresponding statistical fluctuations in a corresponding noise profile of a non-worn or non-damaged part of the cyclone have lower or more stable statistical fluctuations in the probe measurements than the acoustic noise profile of the worn or damaged part of the cyclone (This limitation merely refers to an intended use of the signal processor apparatus, and is not capable of patentably distinguishing the apparatus over an otherwise structurally identical signal processor, as set forth in MPEP § 2114(II). Nevertheless, Coghill teaches “Signal processing electronics and software provided to determine, in respect of each impact, the peak height of the acoustic signal, to determine a peak height distribution from a series of acoustic signals, and then using either the pulse duration distribution or the air stream 
Regarding claim 6, the combination of AAPA and Coghill renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and Coghill also renders obvious wherein the signal processor or signal processing module is configured, through measurements of a cyclone overflow stream in real time, to determine individual cyclone wear or damage (This limitation merely refers to an intended use of the signal processor apparatus, and is not capable of patentably distinguishing the apparatus over an otherwise structurally identical signal processor, as set forth in MPEP § 2114(II). Nevertheless, Coghill teaches “Signal processing electronics and software provided to determine, in respect of each impact, the peak height of the acoustic signal, to determine a peak height distribution from a series of acoustic signals, and then using either the pulse duration distribution or the air stream (impact) velocity, to calculate the particle size according to Hertzian Impact Theory,” col. 1, lines 37-43 – because unexpected particle size can indicate wear, this information therefore contains information about whether the part of the cyclone is damaged or worn).
Regarding claim 7, the combination of AAPA and Coghill renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and Coghill also renders obvious wherein the signal processor or signal processing module is configured to determine trending capability of cyclone wear or damage that enables predictive maintenance strategies based on condition monitoring instead of time-based replacement (This limitation merely refers to an intended use of the signal processor apparatus, and is not capable of patentably distinguishing the apparatus over an otherwise structurally identical signal processor, as set forth 
Regarding claim 8, the combination of AAPA and Coghill renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and Coghill also renders obvious wherein the signal processor or signal processing module is configured to provide diagnostic capability in real time while the cyclone is operating so the cyclone does not have to be taken out of operation for manual inspection (Coghill: “Signal processing electronics and software provided to determine, in respect of each impact, the peak height of the acoustic signal, to determine a peak height distribution from a series of acoustic signals, and then using either the pulse duration distribution or the air stream (impact) velocity, to calculate the particle size according to Hertzian Impact Theory,” col. 1, lines 37-43).
Regarding claim 9, the combination of AAPA and Coghill renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and Coghill also renders obvious wherein the apparatus comprises the probe (AAPA: “probe 128a is known in the art, and may take the form of a CYCLONEtrac ™ PST probe,” p. 18, lines 13-15).
Regarding claim 10, the combination of AAPA and Coghill renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and Coghill 
Regarding claim 11:
AAPA teaches a method comprising:
receiving in a signal processor or signal processing module signaling containing information about an acoustic noise profile that is measured and generated by a slurry flowing inside a part of a cyclone and hitting a part of a cyclone (cyclone 20, Fig. 3; “probe 128a is known in the art, and may take the form of a CYCLONEtrac ™ PST probe,” p. 18, lines 13-15; “provide signaling… containing information about the acoustic noise profile that is directly measured and generated by the slurry hitting the probe,” p. 18, lines 17-19); and
determining corresponding signaling containing information about the status of the part of the cyclone (signal processor/processor control module 14, Fig. 3: “The signal processor or processor control module 14 may also send to or receive from one or more signals with a control room computer 50 (see FIG. 3A),” p. 5, lines 1-2).
AAPA also teaches that knowledge of the particle size is critical in evaluating performance of a hydrocyclone (“In many industrial processes the sorting, or classification, of product by size is critical to overall process performance,” p. 2, lines 12-13) with no moving parts (“With no moving parts, the hydrocyclone relies heavily on its internal dimensions and geometry to achieve the desired classification,” p. 8, line 5).
AAPA does not teach determining corresponding signaling containing information about the status of the part of the cyclone by correlating statistical fluctuations in the acoustic noise 
Coghill teaches a sensor (10, Fig. 1) that generates an acoustic noise profile that results from particles of various size hitting the sensor (“An acoustic sensor to monitor acoustic signals produced by collisions of pneumatically conveyed particles with the sensor,” col. 1, lines 34-36), and a processor that analyzes the signal by correlating statistical fluctuations in the acoustic noise profile measured and generated by the particles hitting the probe in real time, based on the signaling received (“Signal processing electronics and software provided to determine, in respect of each impact, the peak height of the acoustic signal, to determine a peak height distribution from a series of acoustic signals, and then using either the pulse duration distribution or the air stream (impact) velocity, to calculate the particle size according to Hertzian Impact Theory,” col. 1, lines 37-43; “for particles of a given density the acoustic signal is therefore related to the mass of the particle and hence the cube of the particle size,” col. 2, lines 65-67), which is advantageous for measuring particle size to help control the overall process (col. 1, lines 24-27).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify AAPA to use the signal processor and processing algorithms of Coghill to help determine particle sizes by analyzing the peak height distribution of an acoustic profile, because Coghill teaches that this is advantageous for determining particle size based upon acoustic signals generated by particles hitting a probe, and because AAPA teaches that it is advantageous to know particle sizes in a cyclone, to determine whether the cyclone is performing properly, thereby resulting in determining corresponding signaling containing information about the status of the part of the cyclone by correlating statistical fluctuations in the 
Regarding claim 12, the combination of AAPA and Coghill renders obvious the invention of claim 11, as set forth in the rejection of claim 11 above. The combination of AAPA and Coghill also renders obvious wherein the signal processor or signal processing module is configured to provide the corresponding signaling, including where the corresponding signaling provided contains information about whether the part of the cyclone is damaged or worn (Coghill: “Signal processing electronics and software provided to determine, in respect of each impact, the peak height of the acoustic signal, to determine a peak height distribution from a series of acoustic signals, and then using either the pulse duration distribution or the air stream (impact) velocity, to calculate the particle size according to Hertzian Impact Theory,” col. 1, lines 37-43 – because unexpected particle size can indicate wear, this information therefore contains information about whether the part of the cyclone is damaged or worn).
Regarding claim 13, the combination of AAPA and Coghill renders obvious the invention of claim 11, as set forth in the rejection of claim 11 above. The combination of AAPA and Coghill also renders obvious wherein the part of the cyclone is an apex of the cyclone, and the corresponding signaling contains information about the status of the apex of the cyclone (This limitation merely refers to an intended use of the signal processor apparatus, and is not capable of patentably distinguishing the apparatus over an otherwise structurally identical signal processor, as set forth in MPEP § 2114(II). Nevertheless, AAPA teaches sensor 28 on the apex of cyclone 20, Fig. 3, and “As the cyclone apex wears over time and becomes larger, there is an increase in the fraction of material reporting to the underflow,” p. 8, lines 1-2).
Regarding claim 14, the combination of AAPA and Coghill renders obvious the invention 
Regarding claim 15, the combination of AAPA and Coghill renders obvious the invention of claim 14, as set forth in the rejection of claim 14 above. The combination of AAPA and Coghill also renders obvious wherein the statistical fluctuations in the acoustic noise profile of a worn or damaged part of the cyclone has higher or less stable statistical fluctuations in probe measurements, and corresponding statistical fluctuations in a corresponding acoustic noise profile of a non-worn or non-damaged part of the cyclone has lower or more stable statistical fluctuations in the probe measurements than the acoustic noise profile of the worn or damaged part of the cyclone (This limitation merely refers to an intended use of the signal processor apparatus, and is not capable of patentably distinguishing the apparatus over an otherwise structurally identical signal processor, as set forth in MPEP § 2114(II). Nevertheless, Coghill teaches “Signal processing electronics and software provided to determine, in respect of each impact, the peak height of the acoustic signal, to determine a peak height distribution from a series of acoustic signals, and then 
Regarding claim 16, the combination of AAPA and Coghill renders obvious the invention of claim 11, as set forth in the rejection of claim 11 above. The combination of AAPA and Coghill also renders obvious wherein the method comprises configuring the signal processor or signal processing module, through measurements of a cyclone overflow stream in real time, to determine individual cyclone wear or damage (This limitation merely refers to an intended use of the signal processor apparatus, and is not capable of patentably distinguishing the apparatus over an otherwise structurally identical signal processor, as set forth in MPEP § 2114(II). Nevertheless, Coghill teaches “Signal processing electronics and software provided to determine, in respect of each impact, the peak height of the acoustic signal, to determine a peak height distribution from a series of acoustic signals, and then using either the pulse duration distribution or the air stream (impact) velocity, to calculate the particle size according to Hertzian Impact Theory,” col. 1, lines 37-43 – because unexpected particle size can indicate wear, this information therefore contains information about whether the part of the cyclone is damaged or worn).
Regarding claim 17, the combination of AAPA and Coghill renders obvious the invention of claim 11, as set forth in the rejection of claim 11 above. The combination of AAPA and Coghill also renders obvious wherein the signal processor or signal processing module is configured to determine trending capability of cyclone wear or damage that enables predictive maintenance strategies based on condition monitoring instead of time-based replacement (This limitation merely refers to an intended use of the signal processor apparatus, and is not capable of patentably 
Regarding claim 18, the combination of AAPA and Coghill renders obvious the invention of claim 11, as set forth in the rejection of claim 11 above. The combination of AAPA and Coghill also renders obvious wherein the signal processor or signal processing module is configured to provide diagnostic capability in real time while the cyclone is operating so the cyclone does not have to be taken out of operation for manual inspection (Coghill: “Signal processing electronics and software provided to determine, in respect of each impact, the peak height of the acoustic signal, to determine a peak height distribution from a series of acoustic signals, and then using either the pulse duration distribution or the air stream (impact) velocity, to calculate the particle size according to Hertzian Impact Theory,” col. 1, lines 37-43).
Regarding claim 19
Regarding claim 20, the combination of AAPA and Coghill renders obvious the invention of claim 19, as set forth in the rejection of claim 19 above. The combination of AAPA and Coghill also renders obvious wherein the probe is a particle size tracking probe (AAPA: “probe 128a is known in the art, and may take the form of a CYCLONEtrac ™ PST probe,” p. 18, lines 13-15).
Regarding claim 21:
AAPA teaches apparatus for detection of cyclone wear or damage using individual cyclone overflow measurement, comprising:
a signal processor or signal processing module configured to: receive signaling containing information about an acoustic noise profile that is measured and generated by a slurry flowing in a part of a cyclone and hitting a probe mounted or arranged inside the part of the cyclone (cyclone 20, Fig. 3; “probe 128a is known in the art, and may take the form of a CYCLONEtrac ™ PST probe,” p. 18, lines 13-15; “provide signaling… containing information about the acoustic noise profile that is directly measured and generated by the slurry hitting the probe,” p. 18, lines 17-19); and
determine corresponding signaling containing information about the status of the part of the cyclone (signal processor/processor control module 14, Fig. 3: “The signal processor or processor control module 14 may also send to or receive from one or more signals with a control room computer 50 (see FIG. 3A),” p. 5, lines 1-2).
AAPA also teaches that knowledge of the particle size is critical in evaluating performance of a hydrocyclone (“In many industrial processes the sorting, or classification, of product by size is critical to overall process performance,” p. 2, lines 12-13) with no moving parts (“With no moving parts, the hydrocyclone relies heavily on its internal dimensions and geometry to achieve the desired classification,” p. 8, line 5).

Coghill teaches a sensor (10, Fig. 1) that generates an acoustic noise profile that results from particles of various size hitting the sensor (“An acoustic sensor to monitor acoustic signals produced by collisions of pneumatically conveyed particles with the sensor,” col. 1, lines 34-36), and a processor that analyzes the signal by correlating statistical fluctuations in the acoustic noise profile measured and generated by the particles hitting the probe in real time, based on the signaling received (“Signal processing electronics and software provided to determine, in respect of each impact, the peak height of the acoustic signal, to determine a peak height distribution from a series of acoustic signals, and then using either the pulse duration distribution or the air stream (impact) velocity, to calculate the particle size according to Hertzian Impact Theory,” col. 1, lines 37-43; “for particles of a given density the acoustic signal is therefore related to the mass of the particle and hence the cube of the particle size,” col. 2, lines 65-67), which is advantageous for measuring particle size to help control the overall process (col. 1, lines 24-27).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify AAPA to use the signal processor and processing algorithms of Coghill to help determine particle sizes by analyzing the peak height distribution of an acoustic profile, because Coghill teaches that this is advantageous for determining particle size based upon acoustic signals generated by particles hitting a probe, and because AAPA teaches that it is advantageous to know particle sizes in a cyclone, to determine whether the cyclone is performing properly, thereby resulting in determine corresponding signaling containing 
Regarding claim 22, the combination of AAPA and Coghill renders obvious the invention of claim 21, as set forth in the rejection of claim 21 above. The combination of AAPA and Coghill also renders obvious wherein the signal processor or signal processing module is configured to provide the corresponding signaling, including where the corresponding signaling contains information about whether the apex of the cyclone is damaged or worn (This limitation merely refers to an intended use of the signal processor apparatus, and is not capable of patentably distinguishing the apparatus over an otherwise structurally identical signal processor, as set forth in MPEP § 2114(II). Nevertheless, Coghill teaches “Signal processing electronics and software provided to determine, in respect of each impact, the peak height of the acoustic signal, to determine a peak height distribution from a series of acoustic signals, and then using either the pulse duration distribution or the air stream (impact) velocity, to calculate the particle size according to Hertzian Impact Theory,” col. 1, lines 37-43 – because unexpected particle size can indicate wear, this information therefore contains information about whether the part of the cyclone is damaged or worn. Additionally, AAPA teaches sensor 28 on the apex of cyclone 20, Fig. 3, and “As the cyclone apex wears over time and becomes larger, there is an increase in the fraction of material reporting to the underflow,” p. 8, lines 1-2).
Regarding claim 23, the combination of AAPA and Coghill renders obvious the invention of claim 22, as set forth in the rejection of claim 22 above. The combination of AAPA and Coghill also renders obvious wherein the corresponding signaling contains information for generating a graph showing statistical fluctuations in probe measurements over time for visual interpretation by 
Regarding claim 24
Regarding claim 27, the combination of AAPA and Coghill renders obvious the invention of claim 27, as set forth in the rejection of claim 27 above. The combination of AAPA and Coghill also renders obvious apparatus, including a computer-readable storage medium having computer-executable components (Coghill: software 15, Fig. 1).
Regarding claim 28, the combination of AAPA and Coghill renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and Coghill also renders obvious wherein the apparatus comprises the cyclone having a cyclone part with the probe configured therein (AAPA: cyclone 20, Fig. 3; “probe 128a is known in the art, and may take the form of a CYCLONEtrac ™ PST probe,” p. 18, lines 13-15; “provide signaling… containing information about the acoustic noise profile that is directly measured and generated by the slurry hitting the probe,” p. 18, lines 17-19).
Regarding claim 29, the combination of AAPA and Coghill renders obvious the invention of claim 1, as set forth in the rejection of claim 1 above. The combination of AAPA and Coghill also renders obvious wherein the apparatus comprises a mineral extraction processing system including at least one cyclone having an overflow pipe with the probe mounted or arranged in the overflow pipe (AAPA: cyclone 20, with probe 28 on overflow pipe 24, Fig. 3; “probe 128a is known in the art, and may take the form of a CYCLONEtrac ™ PST probe,” p. 18, lines 13-15; “provide signaling… containing information about the acoustic noise profile that is directly measured and generated by the slurry hitting the probe,” p. 18, lines 17-19).
Regarding claim 30:
AAPA teaches a mineral extraction processing system comprising:
a cyclone having an overflow pipe configured to provide a slurry (cyclone 20 with overflow pipe 24, Fig. 3);

a signal processor or signal processing module configured to: receive the signaling; and provide corresponding signaling containing information about wear or damage of the overflow pipe (signal processor/processor control module 14, Fig. 3: “The signal processor or processor control module 14 may also send to or receive from one or more signals with a control room computer 50 (see FIG. 3A),” p. 5, lines 1-2).
AAPA also teaches that knowledge of the particle size is critical in evaluating performance of a hydrocyclone (“In many industrial processes the sorting, or classification, of product by size is critical to overall process performance,” p. 2, lines 12-13) with no moving parts (“With no moving parts, the hydrocyclone relies heavily on its internal dimensions and geometry to achieve the desired classification,” p. 8, line 5).
AAPA does not teach provide corresponding signaling containing information about wear or damage of the overflow pipe by correlating statistical fluctuations in the acoustic noise profile measured and generated of the slurry hitting the probe in real time, based upon the signaling received.
Coghill teaches a sensor (10, Fig. 1) that generates an acoustic noise profile that results from particles of various size hitting the sensor (“An acoustic sensor to monitor acoustic signals produced by collisions of pneumatically conveyed particles with the sensor,” col. 1, lines 34-36), 
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the claimed invention to modify AAPA to use the signal processor and processing algorithms of Coghill to help determine particle sizes by analyzing the peak height distribution of an acoustic profile, because Coghill teaches that this is advantageous for determining particle size based upon acoustic signals generated by particles hitting a probe, and because AAPA teaches that it is advantageous to know particle sizes in a cyclone, to determine whether the cyclone is performing properly, thereby resulting provide corresponding signaling containing information about wear or damage of the overflow pipe by correlating statistical fluctuations in the acoustic noise profile measured and generated of the slurry hitting the probe in real time, based upon the signaling received.
Regarding claim 31, the combination of AAPA and Coghill renders obvious the invention of claim 30, as set forth in the rejection of claim 30 above. The combination of AAPA and Coghill also renders obvious wherein the signal processor or signal processing module is configured to determine the wear or damage of the overflow pipe based upon the fact that the statistical 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEO T HINZE whose telephone number is (571)272-2864. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Leo T Hinze/
Patent Examiner
AU 2853
17 February 2022


/Manish S Shah/
Primary Examiner (Acting SPE)
AU 2853